Dear Mr. Doughty:
Your request for an Attorney General's Opinion has been directed to me for research and response.  As I understand your question, it is as follows:
           Does a vacancy exist in the office of justice of the peace, when a justice of the peace has a medical condition that has progressed to the point that he is an invalid and no longer lucid.
It would appear that the answer to your question may be found in La. Constitution of 1974, Article V, Section 25(C) which provides, in pertinent part, as follows:
           ". . . On recommendation of the judiciary commission, the supreme court may retire involuntarily a judge for disability that seriously interferes with the performance of his duties and that is or is likely to become permanent. . . ."
Accordingly, it would appear that the State Supreme Court has the authority to resolve the dilemma you face.  It would be our recommendation that you, on behalf of the police jury, submit a petition or a letter of request to the La. State Supreme Court, through the Judiciary Commission.  The petition should detail the situation which is the basis for your opinion request, and ask that the justice of the peace in question be involuntarily retired for disability.  If you have or can obtain any medical reports or affidavits concerning the individual's medical condition, it is suggested that they be attached to the petition or letter of request.
As I know you are aware, the Supreme Court has "assignment powers," under which it can assign Judges to handle emergency situations. While we do not know whether the Supreme Court will be willing to assign another justice of the peace from your area, to handle the work of the disabled justice of the peace until the situation can be resolved, we would recommend that you make such a request in your petition.
I trust the foregoing adequately answers the question you have asked. However, if additional information is needed or if we can be of assistance in resolving this situation, please do not hesitate to contact this office.
Yours very truly,
                          RICHARD P. IEYOUB Attorney General
                          BY: JAMES A. SMITH, II Assistant Attorney General
RPI/JAS:pb 2628s